FOTH, C.J.,
dissenting: I have two difficulties with the result reached by my colleagues in this case. The first is with the determination of when the board’s decision was “entered” and *179the second is with the application of the three-day grace period of K.S.A. 60-206(e).
Under K.S.A. 72-5443, in a case like this the board of education is required to consider the hearing committee’s recommendation and “decide” whether to renew or terminate the teacher’s contract. The statute says the board’s “decision shall be final, subject to appeal to the district court as provided by K.S.A. 60-2101.”
The latter statutes provides that an appeal may be taken from an appealable order within thirty days of its “entry.” When is a school board’s decision entered? The governing body of every political subdivision keeps minutes of its meetings as a record of its official acts. The clerk of a board of education is required to keep such minutes (“an accurate journal of the proceedings”) by K.S.A. 72-8202c(b). The decision here was made at a public meeting of the board on September 1,1982. The teacher was free to attend under the Open Meetings Act, K.S.A. 75-4317 et seq. The decision was presumably entered in the board’s journal according to law. The journal was open to public inspection under former K.S.A. 45-201. In my opinion September 1 was the day the decision was “entered” and the day the teacher’s 30-day appeal time started.
The majority relies on the provision in K.S.A. 72-5443 requiring that the board’s decision be “submitted” to the teacher within 30 days after arguments to the board are closed. Until such submission, they say, the board’s decision cannot be considered “entered.” I, on the other hand, would analogize the board’s decision to a court’s judgment form under K.S.A. 60-258. The judgment is effective when the trial judge signs and files the form, despite the statute’s requirement that the clerk serve a copy on counsel of record within three days. Of course, total failure to notify counsel of the decision tolls the time to take an appeal. Daniels v. Chaffee, 230 Kan. 32, 630 P.2d 1090 (1981); Scott v. U.S.D. No. 377, 7 Kan. App. 2d 82, 638 P.2d 941 (1981). On the other hand, if the judgment form is in fact served within the statutory three days it has never been successfully contended that the appeal time started with service. K.S.A. 60-2103, governing appeals to an appellate court, like 60-2101 on appeals to the district court, refers to 30 days from the “entry” of the judgment, and that is the day the judgment form is filed with the clerk.
*180In my opinion the board’s decision in this case was entered when made at the public meeting of September 1. The mailing of the letter to the teacher two days later was timely submission of the board’s decision but was not the “entry” of the decision. Her appeal of October 6 was therefore untimely.
However, even if it be said that the decision was not finally entered until submitted to the teacher, I cannot agree that because the submission was by mail she was entitled to three extra days under K.S.A. 60-206(e). That statute applies “[w]hen-ever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon him or her . . . .” Emphasis added. There are two reasons this language does not apply here. First, the requirement of 72-5443 that the board’s decision be “submitted” to the teacher is not the same as saying that a “notice or other paper” must be “served” upon her. “Service” is a term of art, dealt with in K.S.A. 60-204 and 60-205, and at length in article 3 of chapter 60. Here the required “submission” could take place by the teacher’s presence at the meeting, by a face-to-face conversation, or by telephone. None of these would be “service” of a notice or paper, but each would be a “submission” of the board’s decision complying with 72-5443.
Second, the appeal time under 60-2101(d) is not measured from the time anything is “served” on a party, but from the “entry” of the decision appealed from. The three extra days under 60-206(e) come into play only when the triggering event is “service.” It applies most commonly to responses to pleadings and motions, where time limits are geared by rule or statute to the date of service. It has no applicability to limits for taking appeals or filing postjudgment motions which are statutorily geared to the “entry” of orders or judgments.
I do not read anything to the contrary in Wheat State Telephone Co. v. State Corporation Commission, 195 Kan. 268, 403 P.2d 1019 (1965), relied on by the teacher here. In that case the commission’s rules provided that all its orders would be effective “upon service” after filing. The rules also provided that service by mail was complete three days after mailing. Hence under the commission’s rules its order on rehearing in that case did not become effective until three days after mailing, and the ag*181grieved party’s time to petition for judicial review was computed from that day.
As a matter of personal philosophy I am not much taken by technicalities, and believe that litigation should be determined on the merits when possible. Nevertheless, our Supreme Court has said many times that the appellate jurisdiction of the courts is purely statutory and that failure to comply with statutory time limits deprives the courts of jurisdiction. This appeal to the district court was taken thirty-six days after the board’s decision was made on September 1, and thirty-three days after it was submitted by mail on September 3. In my opinion it was too late regardless of which date is considered the date of “entry,” and the trial court properly determined it was without jurisdiction.